Citation Nr: 1105650	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  10-01 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to April 5, 2007, for the 
grant of a total disability rating for compensation on the basis 
of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to November 
1945 and from July 1946 to July 1949.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 
2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's claim for TDIU was received by VA on August 26, 
2003.

3.  There is no evidence that the Veteran was unemployable due to 
his service-connected PTSD prior to August 26, 2003.


CONCLUSION OF LAW

The criteria for an effective date of August 26, 2003, but no 
earlier, for the grant of TDIU have been met.  38 U.S.C.A. §§ 
5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 
3.400 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his TDIU award should be effective 
August 26, 2003, the date he filed his claim for benefits.  It is 
also requested that the Veteran be afforded the benefit of the 
doubt.

The United States Court of Appeals for Veterans Claims (Court) 
recently held that a request for a total disability rating based 
on individual unemployability "is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability."  Rice v. Shinseki, 22 Vet. App. 447, 
453 (2009) (per curiam).  

The Veteran's VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, was received by 
VA on February 23, 2009.  However, the record also reflects that 
on August 26, 2003, the RO received from the Veteran a statement 
requesting service connection for posttraumatic stress disorder 
(PTSD).  Service connection for PTSD was granted in a January 
2009 rating decision.  Within one month of the notice of that 
decision, the Veteran completed and submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, thus filing a claim for TDIU.  

Such a procedural history is essentially parallel to that in 
another recent decision by the Court.  In Mayhue v. Shinseki, the 
Court found that because the claim for TDIU was received by VA 
within one year of the grant of service connection based on an 
initial application for benefits, the TDIU claim "was part of 
his initial application for benefits for [PTSD], not a part of a 
new claim for increased compensation."  Mayhue v. Shinseki, No. 
09-0014 (U.S. Vet. App. Jan. 18, 2011) (emphasis in original).  
As such, the Veteran's claim for TDIU will be considered to have 
been received by VA on the date his claim for service connection 
for PTSD was received: August 26, 2003.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello, 3 Vet. App. at 199.  Any communication or 
action, indicating intent to apply for one or more benefits under 
laws administered by the VA from a claimant may be considered an 
informal claim.  Such an informal claim must identify the 
benefits sought.  To determine when a claim was received, the 
Board must review all communications in the claims file that may 
be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

To that end, further review of the record does not reveal any 
additional documents which could be construed as formal or 
informal claims for TDIU dated prior to August 26, 2003.  
Therefore, the Board finds that the earliest date of claim for 
TDIU is August 26, 2003.

The Court determined in Mayhue that the appellant's claim in that 
case was part of his initial application for benefits for PTSD, 
not a part of a new claim for increased compensation.  Because 
the Veteran's procedural history is nearly identical to that of 
the Mayhue case, the rules concerning effective dates for 
original claims are also applicable.  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  The question before the Board, then, 
is the date on which the Veteran became entitled to TDIU.  

TDIU may be assigned when service connection is in effect for one 
disability rated as 60 percent or more, or two or more service-
connected disabilities with at least one rated as 40 percent or 
more such that there is a combined rating of at least 70 percent.  
38 C.F.R. § 4.16(a).  In calculating whether a veteran meets that 
schedular criteria, disabilities resulting from a single accident 
are considered one disability.  The record must also show that 
the service-connected disabilities alone result in such 
impairment of mind or body that the average person would be 
precluded from securing or following a substantially gainful 
occupation.  38 C.F.R. § 4.16(a).  

By a June 2010 rating decision, promulgating an April 2010 Board 
decision, an effective date of August 26, 2003, was assigned for 
the assignment of a 70 percent initial evaluation for PTSD.  
Thus, the schedular criteria for TDIU were clearly met as of 
August 26, 2003.  However, the Veteran's PTSD is his only 
service-connected disability, and as noted above, that was the 
date of his original claim for service connection for PTSD.  The 
evidence of record dated prior to August 26, 2003, does not 
address the Veteran's PTSD, only his nonservice-connected pension 
payments, and his claims for a rotator cuff tear injury and 
dental treatment eligibility.  Therefore, an effective date prior 
to August 26, 2003, cannot be granted for TDIU based on the 
percentage requirements set forth in 38 C.F.R. § 4.16(a).   

However, it must also be determined whether the record showed 
that, prior to April 5, 2007, the Veteran's service-connected 
PTSD alone resulted in such impairment of mind or body that the 
average person would be precluded from securing or following a 
substantially gainful occupation, such that entitlement to TDIU 
would exist.  38 C.F.R. §§ 3.340, 4.15, 4.16(a).  

After thorough review, the Board finds that the record shows 
entitlement to TDIU as of August 26, 2003.  Although the Veteran 
retired in approximately 1988, the question at hand is not 
whether his PTSD affected his ability to be employed prior to his 
retirement, but whether it likely affects his ability now to 
secure or retain employment, without regard to his age.  
Resolving all reasonable doubt in his favor, the Board concludes 
that it does.  The September 2010 examiner indicated that the 
Veteran's PTSD "impacted his work performance and attendance," 
either alone or combined with his past alcohol abuse, but was 
otherwise unable to provide an opinion without resorting to 
speculation.  This statement is a generalization of the impact of 
the Veteran's PTSD on his employment prior to his retirement in 
approximately 1988 at age 66; it indicates that the Veteran's 
work performance and attendance was affected, but does not 
quantify or otherwise identify the extent to which he was 
precluded from working.  However, reading this statement, along 
with the private reports from Dr. Liss and the 2004 VA 
examination report, it is clear that the Veteran has sufficient 
symptomatology that would prevent him from working.

Accordingly, viewing the September 2010 VA opinion favorably, the 
effective date for the award of TDIU would be August 26, 2003, 
the date of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Because there is no legal basis on which to grant an effective 
date prior to August 26, 2003, for TDIU, the preponderance of the 
evidence is against the claim.  There is no doubt to be resolved, 
and an effective date prior to August 26, 2003, is simply not 
warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  An April 2009 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability rating 
in March 2006 and April 2009 letters.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, that 
he is in receipt of disability benefits from the Social Security 
Administration.  38 C.F.R. § 3.159 (c) (2).  A TDIU opinion was 
obtained in September 2010.  38 C.F.R. § 3.159(c) (4).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

	(CONTINUED ON NEXT PAGE)


ORDER

An effective date of August 26, 2003, but no earlier, for the 
grant of TDIU is is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


